REVISED EXHIBIT A To the Amended Expense Limitation Agreement Dated May 1, 2007, between Allianz Variable Insurance Products Trust and Allianz Investment Management LLC (formerly Allianz Life Advisers, LLC). Not withstanding section 3 (Term and Termination of Agreement), the Amended Expense Limitation Agreement may not be terminated prior to April 30, 2012.The Operating Expense Limit for each Fund is as follows: Name of FundExpense Limitation AZL Allianz AGIC Opportunity Fund 1.35% AZL BlackRock Capital Appreciation Fund 1.20% AZL Columbia Mid Cap Value Fund 1.30% AZL Columbia Small Cap Value Fund Class 1 shares 1.10% Class 2 shares 1.35% AZL Davis NY Venture Fund Class 1 shares 0.95% Class 2 shares 1.20% AZL Dreyfus Equity Growth Fund 1.20% AZL Eaton Vance Large Cap Value Fund 1.20% AZL Enhanced Bond Index Fund 0.70% AZL Franklin Small Cap Value Fund 1.35% AZL Franklin Templeton Founding Strategy Plus Fund 1.20% AZL Gateway Fund 1.25% AZL International Index Fund (1) 0.70% AZL Invesco International Equity Fund 1.45% AZL JPMorgan U.S. Equity Fund Class 1 shares 0.95% Class 2 shares 1.20% Name of FundExpense Limitation AZL MFS Investors Trust Fund 1.20% AZL Mid Cap Index Fund (1) 0.60% AZL Money Market Fund 0.87% AZL Morgan Stanley Global Real Estate Fund 1.35% AZL Morgan Stanley International Equity Fund 1.39% AZL Morgan Stanley Mid Cap Growth Fund 1.30% AZL NFJ International Value Fund 1.45% AZL Russell 1000 Growth Index Fund 0.84% AZL Russell 1000 Value Index Fund 0.84% AZL S&P 500 Index Fund (1) Class 1 shares 0.24% Class 2 shares 0.49% AZL Schroder Emerging Markets Equity Fund Class 1 shares 1.40% Class 2 shares 1.65% AZL Small Cap Stock Index Fund (1) 0.58% AZL Turner Quantitative Small Cap Growth Fund 1.35% AZL Van Kampen Equity and Income Fund 1.20% AZL Van Kampen Growth and Income Fund 1.20% Effective May 1, 2011, the Operating Expense Limit for the following Funds is revised as follows: AZL International Index Fund 0.77% AZL Mid Cap Index Fund 0.71% AZL S&P 500 Index Fund, Cl. 1 0.46% AZL S&P 500 Index Fund, Cl. 2 0.71% AZL Small Cap Stock Index Fund 0.71% Acknowledged: ALLIANZ VARIABLE INSURANCE PRODUCTS TRUST By:/s/ Brian Muench Name: Brian Muencn Title:Vice President ALLIANZ INVESTMENT MANAGEMENT LLC By:/s/ Brian Muench Name: Brian Muencn Title:Vice President Updated:11/3/2010
